Exhibit 10.25

December 24, 2015

Scott Richardson

Portland, OR 97229

RE: Retention Agreement

Dear Scott,

This letter relates to your employment with Pendrell Corporation, a Washington
corporation (“Pendrell”). You have served as Pendrell’s full-time chief product
officer under the terms and conditions of an employment letter dated July 11,
2012, as supplemented by addenda dated January 1, 2015 and February 25, 2015
(collectively, the “Agreement”). In light of Pendrell’s decision to scale back
product initiatives at ContentGuard, we have mutually determined that your
duties no longer warrant full-time employment, which coincides with your desire
to pursue activities outside of Pendrell. Therefore, we wish to terminate the
Agreement to eliminate your full time employment relationship and replace the
employment relationship with the consulting relationship described in this
letter. We have agreed on the following.

As of December 31, 2015 (“Effective Date”), you are resigning your employment
and will be relieved of your duties as Pendrell’s chief product officer.
Instead, you will be a consultant to Pendrell, with freedom to pursue
professional activities outside Pendrell, subject to (i) devotion of sufficient
time to perform your duties, as you deem necessary and appropriate; and (ii) the
absence of activities that interfere with the effective performance of your
duties to Pendrell.

In your new role, you will provide strategic advice regarding remaining product
initiatives, identify business opportunities for Pendrell, and assess
opportunities that are presented to you by Pendrell management. You will report
to the CEO of Pendrell. You will perform these services in a first class,
professional manner with skill, care and diligence, in compliance with all
applicable federal, state, and local laws, ordinances, and regulations. You will
personally perform the services, and not retain third parties to perform the
services unless you obtain Pendrell’s prior written consent, which shall be
granted or withheld in Pendrell’s sole discretion. For your consulting services,
you will receive a monthly consulting fee of $15,000.

With the exception of your salary through the Effective Date, which shall be
paid to you on the first payroll date on or after the Effective Date, all
payments under your terminated Agreement will cease as of the Effective Date,
and you are hereby relinquishing any and all entitlement to or eligibility for
bonus compensation and severance benefits, including any amounts payable under
the Agreement. Moreover, you will no longer be eligible for any base salary,
bonus, paid time off accruals, severance benefits, 401(k) matching
contributions, insurance benefits or any other employee benefits. As
consideration for your agreement to relinquish all such past and future
benefits, your consulting relationship with Pendrell shall continue through at
least the first anniversary of the Effective Date, unless you terminate the
relationship or Pendrell terminates the relationship for Cause (defined below).

You may terminate the consulting relationship at any time upon no less than 30
days advance written notice to Pendrell. Pendrell may terminate the consulting
relationship at any time on or after the first anniversary of the Effective Date
upon no less than 30 days advance written notice. Pendrell may also terminate
the relationship earlier for Cause, but only if Pendrell first provides you with
the opportunity to cure the Cause within a 30-day notice period. If Pendrell
terminates the consulting relationship without Cause prior to the first
anniversary of the Effective Date, then Pendrell shall pay to you in lump sum
upon termination an amount equal to the amount that would otherwise have been
payable if the consulting relationship had continued through the Effective Date.
You shall retain and continue to vest in any existing equity awards through the
anniversary of the Effective Date or

 



--------------------------------------------------------------------------------

the duration of your consulting relationship (if it extends beyond the
anniversary of the Effective Date), and for any post-termination period set
forth in Pendrell’s Stock Incentive Plan and your individual plan agreements;
provided, however, that if Pendrell terminates the consulting relationship for
Cause, no further payments are due, and vesting will cease on your existing
equity awards on the termination date.

For purposes of this letter, “Cause” means continued willful material misconduct
or intentional failure to discharge duties, conviction or confession of a crime
punishable by law (except minor violations), personally engaging in activities
directly in competition with Pendrell’s existing business, or the performance of
an illegal act while purporting to act on Pendrell’s behalf, such as dishonesty,
fraud, unauthorized use or disclosure of confidential information or trade
secrets.

As a consultant, you are an independent contractor. Neither you nor any of your
employees or agents is entitled to participate in any of Pendrell’s benefit
plans. As an independent contractor, you may perform your work in the manner and
at the times selected by you. You shall remain solely liable for the payment of
any salaries, income tax withholding, social security tax withholding, workers’
compensation insurance or disability insurance premiums, benefits, or other
obligations to your employees. You shall not be Pendrell’s agent, nor shall you
have any right, authority or power to enter into any commitments on behalf of
Pendrell unless specifically authorized by Pendrell in writing.

You will submit your monthly invoices by e-mail to Pendrell for services
performed during the previous month, addressed to ap@pendrell.com. Pendrell will
pay invoices that are properly submitted within thirty (30) calendar days after
receipt.

So long as you continue as a consultant for Pendrell, you shall retain any
indemnification rights under your terminated Agreement, as well as all
indemnification rights applicable to consultants and advisors under Pendrell’s
certificate of incorporation and bylaws. You shall also remain obligated to keep
Pendrell’s proprietary information confidential according to the terms of your
existing Non-Disclosure Agreement. All such rights and obligations shall
continue in full force and effect. Except for those rights and obligations, this
letter constitutes the final, exclusive and complete understanding and agreement
of the parties relating to the consulting services that you will be providing to
Pendrell.

We look forward to our continuing relationship with you.

 

Signature of Acceptance       Sincerely,       Pendrell Corporation

/s/ Scott Richardson

     

/s/ Timothy M. Dozois

By: Scott Richardson       By: Tim Dozois       Title: Corporate Counsel

 